 Case 3:20-cv-00181-G-BK Document 10 Filed 06/02/20            Page 1 of 2 PageID 672



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


PHILE ANDRA WATSON,                           )
                                              )
              Plaintiff,                      )
                                              )      CIVIL ACTION NO.
VS.                                           )
                                              )      3:20-CV-0181-G-BK
MEGAN J. BRENNAN, POSTMASTER                  )
GENERAL UNITED STATES POSTAL                  )
SERVICE,                                      )
                                              )
              Defendant.                      )


        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
   RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. The magistrate judge recommended that the court

dismiss the plaintiff’s claims, without prejudice, because the plaintiff failed to effect

service of process on the defendant. On May 5, 2020, the plaintiff filed a proof of

service executed as to the defendant; however, the plaintiff herself served the

summons. Summons (docket entry 9). In light of plaintiff’s proof of service, the

court has made a de novo review of the magistrate judge’s findings.

       While the plaintiff may serve a defendant pursuant to either Federal Rule of

Civil Procedure 4 or the Texas Rules of Civil Procedure, neither permit service of a

defendant by a party to the suit. See Justice v. Burten, No. 2:04-CV-0102, 2006 WL

770447, at *3 (N.D. Tex. Mar. 27, 2006) (Robinson, J.) (finding that although
 Case 3:20-cv-00181-G-BK Document 10 Filed 06/02/20          Page 2 of 2 PageID 673



service by certified mail is allowed under the Texas Rules, a party to the suit may not

serve the defendant); see also Fed. R. Civ. P. 4(c)(2) (“Any person who is at least 18

years old and not a party may serve a summons and complaint.”). Accordingly, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.

      SO ORDERED.

June 2, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
